Citation Nr: 1507189	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-02 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral neuropathy of both hands.

3.  Entitlement to service connection for peripheral neuropathy of both feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the Veteran's claims on appeal warrant further development.

PTSD

The Board notes that the last VA psychiatric examination was performed in December 2011.  Additional evidence associated with the claims folder suggests that the Veteran's service-connected PTSD has undergone an increase in severity since the last examination.  Specifically, VA mental health treatment records dated in March 2012 document the Veteran's reports of depressed mood, passive thoughts of suicide, hypervigilance and of being socially withdrawn.  Accordingly, in order to accurately assess the severity of the Veteran's PTSD, he should be afforded a new and contemporaneous VA psychiatric examination.  See 38 U.S.C.A. § 5103A (West 2014). 

Peripheral Neuropathy of Hands and Feet

The Veteran alleges that he has peripheral neuropathy in his hands and feet due to exposure to Agent Orange (herbicides) in service.  The Veteran served in the Republic of Vietnam.  There is a presumption that certain disabilities are due to the herbicide exposure.  Among these disabilities is early onset peripheral neuropathy which is recognized by the VA Secretary as etiologically related to such exposure.  See 338 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309.  Although 38 C.F.R. 
§ 3.309 previously referred to acute or subacute peripheral neuropathy, the regulation was recently amended.  See 78 Fed. Reg. 54,766 (Sept. 6, 2013). 

This amendment applies to this appeal and this amendment removed the requirement that the disability appear within weeks or months after exposure that that it resolve within two years of the date of onset in order for the presumption to apply.  The Final Rule, however, also makes clear that the amendment does not change the requirement that the disability must have become manifest to a degree of ten percent or more within one year after the Veteran's last in-service exposure in order to qualify for the presumption.  See 78 Fed. Reg. 54,766 (Sept. 6, 2013).  As claims based on other exposure (such as radiation), the Veteran can still establish service connection, based on his presumed herbicide exposure, for a disease that falls outside of the parameters of sections 3.307 and 3.309.  See, e.g., Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994).

The Board notes that it is also unclear whether the Veteran actually has a diagnosis of peripheral neuropathy of his hands and feet.  Post-service VA treatment records note the Veteran's complaints of a burning sensation in his feet.  In particular, a May 2012 VA treatment report notes the Veteran's report of  a 32-year history of bilateral sole and hand burning pain and itching that has remained unchanged.  However, the treatment records do not actually document a diagnosis of peripheral neuropathy of either the hands or feet.  As the medical evidence of record is unclear, the Board finds a remand is required to address whether the Veteran has peripheral neuropathy and the etiology of any found peripheral neuropathy.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.   

2.  Arrange for a neurological examination of the Veteran to determine whether or not the Veteran has peripheral neuropathy disability of the hands and of the feet, and if so, the etiology of such disability.  The claims file must be provided to the examiner for review in connection with the examination. 

After examining the Veteran and reviewing the claims file, including the service treatment records, the examiner should provide the following opinions:

a) Is it at least at least as likely as not that the Veteran has or has had peripheral neuropathy of either lower extremity or either upper extremity?  

If the answer to a) is yes, is it at least as likely as not that the peripheral neuropathy is of the early-onset type (for which the VA recognizes an etiological relationship to herbicides exposure exists); or if not, (b) the disability had its onset in or is otherwise medically related to service?

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




